Title: Abigail Adams to Thomas Boylston Adams, 15 July 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            dear son Thomas—
            15 july 1799
          
          I know not how it is, but I always feel more spirits when I take my pen to write to you, than to any one else; I received a friendly Letter from dr Rush. the Good Gentleman endeavours to do away all the suspis he so innocently raised, and in doing it, your Father observed that it was ten to one. if he did not go to prateing to the Bishop or his daughters, and excite some Idea that he had been serious. he was not opposed to that or any other repu[tab]le Family, but only anxious that his sons should not [co]nnect themselves untill they could support themselves— [. . .]ow Thomas, as it respects you, I have never myself felt an anxious moment. I am for leaving you to act yourself,

well assured that you will weigh the subject maturely, and act judiciously. you are out of your teens, and you know what are the duties incumbent upon you. I am much more anxious for your Health, in that oven; if the fever should prevail, instead of taking up your residence in that bake House at Germantown, I desire you to step on Board a packet at Nyork and come to Quincy. if the fever takes possession of Philadelphia, you will find neither buisness or study so near the contagion; and you can return the same way, without being more expensive than your Board would be— your Father is of the same opinion— I hope to be able to go on this year to Philadelphia, and that early in the season, if the plague does not prevent it. my Health is getting better and fir[me]r I hope. I avoid all large parties. I should have been glad to have heard the oration upon the 4 July, but durst not venture, any more than to commencment. the President has been very good humourd, and gratified the citizens by going to Launching, to Election twice to the 4 July and now to commencment, but Boston folks think they can never have enough of a good thing, and as they run mad after their dear allies, they are now running Mad, at getting rid of them, and the Young Men of Boston must needs [to] celebrate the 7 of July, as a Memorable day—a day [. . .] dissolved our connection with France. an oration m[ust] be pronounced—and they must chuse a committe & send them out to request the President of the united states to attend young Men you will readily suppose—and this too at seven oclock of the morning of Commencment day—and these young Men must come up, total strangers, without any Body to introduce them, or make their Names known—and as ill luck would have it, a whole carriage of officers from the constitution must arrive at the same time—as unknown as the Young Men— a very Hot day, the P  just returnd from a Ride—and all this you will say, was not well timed, or conducted— the invitation was improper, the refusal not so well modified as I wish’d, the young men mortified, I felt it. I wanted to have accommodated the negative to their motives, which tho not judicious, were well meant; a sudden institution for celebrating an event, which tho fortunate to our Country, ought not to be sanctiond by the presence of the Head of the Nation, whose every public act, must be scrutinized both at Home, and abroad— young Men for action, old men for Counsel—
          I was much amused with a reply to a Letter of the s——y of W——rs the other day, and I could not refrain sending it you, but you must not whisper it. little Mac, with great importance, as tho he was

addressing a young Man just entering upon Life—asserts what is of the most essential importance towards supporting the dignity and independance of the Nation—
          when you want to write me secreets as I know you sometimes do— inclose under cover to William— he says he sent you an oration. it is a Handsome thing— all the good folks in Quincy send abundance of Love— So does your affectionate / Mother
          
            [A Adams—]
          
        